UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4581



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARCUS NEAL MCMILLAN,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:05-cr-00267-JAB)


Submitted:   April 16, 2007                   Decided:   May 7, 2007


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Wilson, Jr., MERRITT, FLEBOTTE, WILSON, WEBB & CARUSO,
PLLC, Durham, North Carolina, for Appellant.    Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marcus Neal McMillan pled guilty to possession of a

firearm   by   a   convicted   felon,     in    violation   of     18     U.S.C.

§§ 922(g)(1), 924(a)(2) (West 2000 & Supp. 2006).                The district

court sentenced him to ninety-two months in prison.                     McMillan

timely appealed.

          McMillan’s    counsel   has     filed    a   brief     pursuant     to

Anders v. California, 386 U.S. 738 (1967), stating that in his

opinion there are no meritorious issues for appeal, but questioning

whether McMillan’s trial counsel coerced McMillan into pleading

guilty and whether trial counsel was ineffective for failing to

file a motion to suppress evidence seized pursuant to McMillan’s

detention and arrest and statements he made to police officers.

McMillan was advised of his right to file a pro se supplemental

brief, but he did not file one.     For the reasons stated below, we

affirm McMillan’s conviction and sentence.

          We first turn to McMillan’s claim that his trial attorney

coerced him into pleading guilty.              A guilty plea must be “a

voluntary and intelligent choice among the alternative courses of

action open to the defendant,”     North Carolina v. Alford, 400 U.S.

25, 31 (1970), and may be invalid if it was induced by threats or

misrepresentations, Brady v. United States, 397 U.S. 742, 755

(1970).   A defendant’s statements at the Fed. R. Crim. P. 11

hearing are presumed to be true.        Blackledge v. Allison, 431 U.S.


                                  - 2 -
63,    73-74   (1977).       Unsupported      allegations        on    appeal    are

insufficient to overcome representations at the Rule 11 hearing.

See United States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991)

(stating that defendant’s statement at Rule 11 hearing that he was

neither    coerced   nor    threatened     was   “strong     evidence       of   the

voluntariness of his plea”); Via v. Superintendent, Powhatan Corr.

Ctr., 643 F.2d 167, 171 (4th Cir. 1981) (holding that statements at

plea   hearing     that    facially   demonstrate        plea’s       validity   are

conclusive absent compelling reason why they should not be).

            Here, McMillan indicated at the Rule 11 hearing that he

was satisfied with counsel’s services, he was pleading guilty

voluntarily, and no one attempted to force him to plead guilty

against his will.          Furthermore, the record is devoid of any

evidence    supporting     McMillan’s    bald    claim    that    trial    counsel

coerced him into pleading guilty.         We therefore find that McMillan

is not entitled to relief on this claim.

            Additionally, we find that the ineffective assistance of

counsel claims that McMillan seeks to raise are not cognizable on

direct appeal.     To allow for adequate development of the record, a

defendant must bring such claims in a 28 U.S.C. § 2255 (2000)

motion    unless   the    record   conclusively    establishes          ineffective

assistance of counsel.       United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999); United States v. King, 119 F.3d 290, 295 (4th




                                      - 3 -
Cir. 1997).     Here, the record does not conclusively establish that

McMillan’s trial counsel was ineffective.

              In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                    We

therefore affirm McMillan’s conviction and sentence.                   We deny

counsel’s motion to withdraw.          This court requires that counsel

inform McMillan, in writing, of the right to petition the Supreme

Court of the United States for further review.                   If McMillan

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may renew his motion at

that time.      Counsel’s motion must state that a copy thereof was

served on McMillan.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      AFFIRMED




                                     - 4 -